DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 14 September 2021, amendments have been made to claims 1, 6-7, and 9, and claims 1-2 and 4-9 remain pending in the application.
The 112(b) rejection for claim 5 is maintained. New in this Office Action are 112(b), 102, and 103 rejections.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim currently recites the limitations “predetermined first intervals from one side end and the other side end in a width direction” and “predetermined second intervals from one side end and the other side end in a width direction” in which the examiner suggests amending the claim to recite “predetermined first intervals from one side end to an other side end in a width direction” and “predetermined second intervals from one side end to an other side end in a width direction”. 
Claim 4 is objected to because of the following informalities:  the claim currently recites “in a manner that one end sides of the adjacent negative electrode current collectors…” and “in a one end sides of the adjacent positive electrode current collectors…” (emphasis added). The examiner suggests correcting the claim to read as “in a manner that one end side of… ”. 

Claim Rejections - 35 USC § 112
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitations “the plurality of first slits… arranged at predetermined first intervals from one side end and the other side end in a width direction” and “the plurality of second slits… arranged at predetermined second intervals from one side end and the other side end in a width direction”. There is insufficient antecedent basis for “the other side end in a width direction”. The examiner suggests amending the limitations to recite “an other side end in a width direction”. Additionally, because claims 2 and 4-10 depend on claim 1, claims 2 and 4-10 are also rejected under 35 U.S.C. 112(b) for being indefinite. Appropriate correction is required. 

The term “substantially strip shape” in claim 1 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner suggests amending the claim in a manner that clarifies what is meant by a substantially strip shape. Appropriate correction is required.

Claim 4 recites the limitation” one end sides of the adjacent negative electrode current collectors in a depth direction”, which suggests that the “a depth direction” may be a different depth direction that the already recited depth direction of claim 1. The examiner recommends amending claim 4 to recite the limitation as “one end side of the adjacent negative electrode current collectors in the depth direction”. Appropriate correction is required.

The terms “substantially same intervals” and “substantially same sizes” in claim 6 are relative terms which render the claims indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The examiner suggests amending the claim in a manner that clarifies what is meant by a substantially same intervals and substantially same sizes. Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-2, 4-5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (CN 106654148 A). Hereinafter referred to as Zhang.
Regarding claim 1, Zhang discloses a secondary battery (“monolithic battery cell” middle of p. 7 “d) Separation and welding”) comprising
a negative electrode layer sheet (“negative pole piece roll” in “Example 1” p. 6), which is formed by laminating a negative electrode active material layer (“coating” in “Example 1” p. 6) on each negative electrode current collector (“reserved area 71 (including the coating area and the upper electrode blank area)” in “a) Design of pole piece film roll” p. 6, Fig. 7 where 71 is 
a positive electrode layer sheet (“positive pole piece roll” in “Example 1” p. 6), which is formed by laminating a positive electrode active material layer (“coating” in “Example 1” p. 6) on each positive electrode current collector (“reserved area 71 (including the coating area and the upper electrode blank area)” in “a) Design of pole piece film roll” p. 6, Fig. 7 where 71 is each positive current collector) of a positive electrode current collector sheet (Fig. 1 where coating area 12 is laminated onto positive current collector sheet 11) in which the positive electrode current collectors adjacent to each other in a lamination direction (the vertical direction of Figs. 5 
an electrolyte body (“separator paper” in “Lamination” p. 3) interposed between the negative electrode active material layer and the positive electrode active material layer (“sheet-shaped opposite positive and negative electrode sheet, and a separator sandwiched in the middle” second paragraph p. 2); and the secondary battery comprising
a battery laminate which is formed by bending the negative electrode layer sheet and the positive electrode layer sheet at the bent connection portions to arrange the negative electrode layer sheet and the positive electrode layer sheet in a substantially zigzag shape (Fig. 9 which shows a finished battery laminate where the electrolyte body can be seen between the current collectors in which, in combination with Fig. 4, is bent to form a shape that is “zigzag” p. 3, and the bent portions of the separator correspond to the connecting areas 73 of the two current 

    PNG
    media_image1.png
    407
    1429
    media_image1.png
    Greyscale

Regarding claim 2, Zhang discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the electrolyte body is an electrolyte sheet (“separator paper” in “Lamination:” p. 3) formed in a sheet shape (as shown in Fig. 9 copy above).
Regarding claim 4, Zhang discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the bent connection portion is arranged in the negative electrode layer sheet in a manner that one end sides of the adjacent negative electrode current collectors in a depth direction are connected to each other (Figs. 8 and 10-11 show that connecting areas of the electrode sheets are formed on one side of the electrode sheets in the depth direction);

the battery laminate is configured in a manner that the other end side of the positive electrode layer sheet is disposed on one end side of the negative electrode layer sheet (indicated in Fig. 3), and one end side of the positive electrode layer sheet is disposed on the other end side of the negative electrode layer sheet (indicated in Fig. 3), and each of the plurality of positive electrode current collectors and positive electrode active material layers lined up in a width direction is alternately arranged to overlap in order of one surface side, the other surface side, one surface side of each of the plurality of negative electrode current collectors and negative electrode active material layers lined up in the width direction (indicated in Figs. 3 and 9).
Regarding claim 5, Zhang discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the electrolyte layer is disposed on the outermost layer in the lamination direction (indicated in Fig. 4).
Regarding claim 8
Regarding claim 9, Zhang discloses all of the limitations for the secondary battery as set forth in claim 1 above, and wherein the battery laminate is configured in a manner that the relationship of the dimensions in the depth direction and the width direction in a cross-sectional view is as follows: the dimension of the positive electrode active material layer ≤ the dimension of the negative electrode active material layer ≤ the dimension of the electrolyte layer (Fig. 9 where the comparative areas of the positive electrode active material layer, the negative electrode active material layer, and electrolyte layer is such that the depths and widths of the positive and negative electrode active material layers are equal, and the depth and width of the electrolyte layer is greater than this depth and width of the positive and negative electrode active material layer).

Claim Rejections - 35 USC § 103
Claims 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 106654148 A) as applied to claims 1 above, and further in view of Ji et al (US 2017/0025682 A1). Hereinafter referred to as Ji.
Regarding claims 6 and 10, Zhang discloses all of the limitations for the secondary battery as set forth in claim 2 above, but does not disclose wherein the electrolyte sheet comprises third slits extending from one end to the other end side in the depth direction at substantially same intervals and having substantially same sizes as those of the first slits of the negative electrode current collector sheet and the second slits of the positive electrode current collector sheet, and wherein the electrolyte body is a solid electrolyte body, and the secondary battery is a solid battery.

Furthermore, Ji teaches wherein the electrolyte body is a solid electrolyte body (“the electrolyte may be a solid electrolyte” [0093]), and the secondary battery is a solid battery (inherent of a secondary battery that comprises of a solid electrolyte). Ji further teaches that this arrangement involves the forming of the solid electrolyte onto the electrode body by, for example, sputtering ([0093]), and then allows efficient manufacturing of the secondary battery where the battery laminate is stacked together before collectively being placed into a pouch, which then eases the manufacturing of a battery pack that comprises a stack of multiple secondary batteries ([0097])
Therefore, it would have been obvious for a person having ordinary skill in the art to add slits on the electrolyte sheet of the battery laminate of Zhang in view of Ji wherein the electrolyte 
Regarding claim 7, modified Zhang discloses all of the limitations for the secondary battery as set forth in claim 6 above, and wherein an end portion of the bent connection portions of the negative electrode layer sheet, the positive electrode layer sheet, or the electrolyte sheet configured by the first slits, second slits, and third slits have a concave arc shape (Zhang Fig. 8 where a portion of that void areas 81 are a concave arc shape).

Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 4-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721